                                             November 13, 2018


BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:    United States v. Dumitru
                      (18 Cr. 243 (LAK))

Dear Judge Kaplan:

        We respectfully submit this letter in opposition to the Government’s motion to
preclude expert testimony concerning certain customs and practices of immigration
lawyers. The defense intends to call Professor Lenni Benson to testify, among other
things, about the common practices of immigration lawyers advising asylum applicants.
The Government has asked that such testimony be precluded to the extent Professor
Benson describes practices that are inconsistent with the law.

        To convict Andreea Dumitru under 18 U.S.C. § 1001, the Government must prove
that Andreea Dumitru acted knowingly and willfully. To act willfully “means to act with
knowledge that one’s conduct is unlawful and with intent to do something the law
forbids, that is to say with bad purpose to disobey or to disregard the law.” Sand, et al.,
Modern Federal Jury Instructions, Instr. 3A-3 (citing United States v. Homa
International Trading Corp., 387 F.3d 144 (2d Cir. 2004)). A defendant’s conduct is not
willful if it resulted from “a good faith misunderstanding of the requirements of the law.”
Id.

        In United States v. Nektalov, No. S203 Cr. 828, 2004 WL 1469487 (S.D.N.Y.
June 30, 2004), the Court allowed the Government to present expert testimony on the
customs and procedures in the jewelry industry to demonstrate the defendant’s state of
mind. The expert testified about common practices involving transactions for large
quantities of gold and how members of the jewelry industry generally comply with anti-
money-laundering requirements. The Government sought to use the defendant’s
departure from these practices to argue that the defendant intended to violate the law. As
the court explained, the expert witness need not have personal knowledge of the facts of

          90 Broad Street | 23rd Floor | New York, NY 10004
    www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
The Honorable Lewis A. Kaplan
November 13, 2018
Page 2

the case to “assist the jury in determining whether defendant in this case acted with a
culpable state of mind.” Id. at *4.

        In this case, Ms. Dumitru seeks to present expert testimony from Professor Lenni
Benson for similar purposes. Evidence that Ms. Dumitru’s practices conformed with
those of other immigration lawyers will support the inference that Ms. Dumitru did not
intend to do something the law forbids and instead acted based on a “a good faith
misunderstanding of the requirements of the law.” Sand, et al., Modern Federal Jury
Instructions, Instr. 3A-3. While the Government is free to challenge this inference based
on warnings contained in the relevant forms and other evidence, Ms. Dumitru should be
permitted to introduce this evidence for the jury’s consideration.



                                              Respectfully submitted,

                                              /s/ Justin M. Sher

                                              Justin M. Sher
                                              Allegra Noonan


cc:    All counsel of record (by ECF)
